        Case 1:20-cv-00070-SPW Document 14 Filed 06/16/20 Page 1 of 2



Murry Warhank, MT Bar No. 3347
JACKSON, MURDO & GRANT, PC
203 North Ewing Street
Helena, MT 59601
Ph: (406) 442-1308
Fax: (406) 443-7033
mwarhank@jmgm.com

Evan M. Selik, CA Bar No. 251039
MCCATHERN, LLP
523 West 6th Street, #830
Los Angeles, CA 90014
Ph: (213) 225-6150
Fax: (213) 225-6151
eselik@mccathernlaw.com

Attorneys for Plaintiff,
BO KOMBOL

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION
 BO KOMBOL, individually and on
 behalf of other persons similarly          Case No. CV-20-00070-BLG-SPW
 situated,

 Plaintiff,                                MOTION FOR ADMISSION PRO
                                           HAC VICE OF EVAN M. SELIK
 vs.

 ALLSTATE INSURANCE
 COMPANY; and DOES 1-100

 Defendants.

       Pursuant to L.R. 83.1(d), the undersigned counsel, as a member of the Bar of

this Court, hereby (1) moves for the admission pro hac vice of Evan M. Selik to
        Case 1:20-cv-00070-SPW Document 14 Filed 06/16/20 Page 2 of 2



appear and participate as counsel in this case on behalf of the Plaintiff, BO

KOMBOL, individually and on behalf of other persons similarly situated, and (2)

consents to serve as local counsel in accordance with L.R. 83.1(d)(5).

      Attached is the Declaration of Evan M. Selik in support of this Motion.

Local counsel has transmitted payment in the amount of $255.00 to the Clerk of

Court for pro hac vice fees in compliance with L.R. 24.1(c). A proposed Order is

also submitted herewith.

      DATED this 16th day of June, 2020.

                                                            /s/ Murry Warhank
                                                Murry Warhank, MT Bar No. 3347
                                                JACKSON, MURDO & GRANT, PC
                                                203 North Ewing Street
                                                Helena, MT 59601
                                                Ph: (406) 513-1124
                                                Fax: (406) 443-7033
                                                mwarhank@jmgm.com

                                                            /s/ Evan M. Selik
                                                Evan M. Selik, CA Bar No. 251039
                                                MCCATHERN, LLP
                                                523 West 6th Street, #830
                                                Los Angeles, CA 90014
                                                Ph: (213) 225-6150
                                                Fax: (213) 225-6151
                                                eselik@mccathernlaw.com




Motion for Admission Pro Hac Vice of Evan M. Selik                                 2
